Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 1 of 12 PAGEID #: 340




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 Kelsey Smith,

        On behalf of herself and those
        similarly situated,
                                                  Case No. 2:20-cv-03064

                 Plaintiff,                       Judge James L. Graham

        v.                                        Magistrate Judge Kimberly A. Jolson

 Local Cantina, LLC, et al.,

                 Defendants.



 ANSWER OF DEFENDANTS LOCAL CANTINA, LLC; LOCAL CANTINA DRAGON
   LLC; LOCAL CANTINA HOLDINGS, LLC; LOCAL CANTINA II, LLC; LOCAL
  CANTINA NEW ALBANY, LLC; LOCAL CANTINA PROPERTIES, LLC; LOCAL
  CANTINA TROLLEY, LLC; AND LOCAL CANTINA UNION CLUB, LLC TO THE
      FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT


       NOW COME, Defendants Local Cantina, LLC; Local Cantina Dragon LLC; Local

Cantina Holdings, LLC; Local Cantina II, LLC; Local Cantina New Albany, LLC; Local Cantina

Properties, LLC; Local Cantina Trolley, LLC; and Local Cantina Union Club, LLC (hereinafter,

jointly, “Defendants”) and answer the allegations of Plaintiff’s Complaint as follows.

       1.      Defendants deny the allegations set forth in Paragraphs 1 through 4 of Plaintiff’s

First Amended Complaint.

       2.      The allegations set forth in Paragraph 5 of Plaintiff’s First Amended Complaint do

not require an answer by these Defendants. To the extent an answer is required, Defendants deny

the allegations set forth in Paragraph 5 of Plaintiff’s First Amended Complaint.
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 2 of 12 PAGEID #: 341




         3.       The allegations set forth in Paragraphs 6, 7 and 8 of Plaintiff’s First Amended

Complaint state legal conclusions to which no response is required. To the extent a response is

required, Defendants lack knowledge sufficient to form a belief as to the truth of the allegations

set forth therein, and therefore deny them.

         4.       Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 9 of Plaintiff’s First Amended Complaint, and

therefore deny them.

         5.       The allegations set forth in Paragraph 10 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 10 of Plaintiff’s First Amended Complaint.

         6.       Defendants lack knowledge sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 11 of the Plaintiff’s First Amended Complaint, and therefore

deny them.

         7.       The answering Defendants deny the allegations set forth in Paragraphs 12, 13, 14,

15, 16 and 17 of Plaintiff’s First Amended Complaint, as they pertain to them.

         8.       Defendants admit the allegations set forth in Paragraph 18 of Plaintiff’s First

Amended Complaint, as they pertain to them.

         9.       Defendants deny the allegations set forth in Paragraphs 19, 20, 21, 22, 23, 24, 25,

26, 27, 28, 29, 30, 31 and 32 of Plaintiff’s First Amended Complaint, as they pertain to them.

         10.      Defendants deny the allegations set forth in Paragraph 33 of Plaintiff’s First

Amended Complaint.

         11.      Defendants admit the allegations set forth in Paragraph 34 of Plaintiff’s First

Amended Complaint.

                                                   2


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 3 of 12 PAGEID #: 342




         12.      Defendants deny the allegations set forth in Paragraph 35 of Plaintiff’s First

Amended Complaint.

         13.      Defendants deny the allegations set forth in Paragraph 36 of Plaintiff’s First

Amended Complaint.

         14.      Defendants deny the allegations set forth in Paragraph 37 of Plaintiff’s First

Amended Complaint.

         15.      The allegations set forth in Paragraph 38 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 38 of Plaintiff’s First Amended Complaint.

         16.      Defendants deny the allegations set forth in Paragraphs 39, 40, 41, 42, 43, 44, 45,

46, 47, 48, 49, 50 and 51 of Plaintiff’s First Amended Complaint.

         17.      Defendants admit the allegations set forth in Paragraph 52 of Plaintiff’s First

Amended Complaint.

         18.      Defendants deny the allegations set forth in Paragraphs 53, 54, 55, 56, 57, 58 and

59 of Plaintiff’s First Amended Complaint.

         19.      Defendants deny the allegations set forth in Paragraph 60 of Plaintiff’s First

Amended Complaint, as they pertain to them.

         20.      Defendants deny the allegations set forth in Paragraphs 61, 62 and 63 of Plaintiff’s

First Amended Complaint.

         21.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 64 of Plaintiff’s First Amended Complaint, and

therefore deny them.



                                                   3


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 4 of 12 PAGEID #: 343




         22.      Defendants deny the allegations set forth in Paragraphs 65, 66, 67, 68, 69, 70, 71,

72, 73, 74 and 75 of Plaintiff’s First Amended Complaint.

         23.      Defendants lack knowledge sufficient to form a belief as to the truth of the

allegations set forth in Paragraphs 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86 and 87 of Plaintiff’s

First Amended Complaint, and therefore deny them.

         24.      The allegations set forth in Paragraphs 88, 89 and 90 of Plaintiff’s First Amended

Complaint state legal conclusions to which no response is required. To the extent a response is

required, Defendants deny the allegations set forth in Paragraphs 88, 89 and 90 of Plaintiff’s First

Amended Complaint.

         25.      Defendants deny the allegations set forth in Paragraph 91 of Plaintiff’s First

Amended Complaint.

         26.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 92, 93 and 94 of Plaintiff’s First Amended

Complaint, and therefore deny them.

         27.      Defendants deny the allegations set forth in Paragraph 95 of Plaintiff’s First

Amended Complaint.

         28.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 96, 97, 98 and 99 of Plaintiff’s First Amended

Complaint, and therefore deny them.

         29.      The allegations set forth in Paragraphs 100, 101, 102, 103 and 104 of Plaintiff’s

First Amended Complaint state legal conclusions to which no response is required. To the extent

a response is required, Defendants deny the allegations set forth in Paragraphs 100, 101, 102, 103

and 104 of Plaintiff’s First Amended Complaint.

                                                   4


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 5 of 12 PAGEID #: 344




         30.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 105 and 106 of Plaintiff’s First Amended Complaint,

and therefore deny them.

         31.      Defendants deny the allegations set forth in Paragraphs 107, 108, 109, 110 and 111

of Plaintiff’s First Amended Complaint.

         32.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 112 and 113 of Plaintiff’s First Amended Complaint,

and therefore deny them.

         33.      The allegations set forth in Paragraphs 114, 115, 116 and 117 of Plaintiff’s First

Amended Complaint state legal conclusions to which no response is required. To the extent a

response is required, Defendants deny the allegations set forth in Paragraphs 114, 115, 116 and

117 of Plaintiff’s First Amended Complaint.

         34.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 118 of Plaintiff’s First Amended Complaint, and

therefore deny them.

         35.      In response to the allegations set forth in Paragraph 119 of Plaintiff’s First

Amended Complaint, Defendants repeat the statements, admissions and denials set forth above as

if fully rewritten herein.

         36.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 120 of Plaintiff’s First Amended Complaint, and

therefore deny them.

         37.      Defendants deny the allegations set forth in Paragraphs 121, 122, 123, 124 and 125

of Plaintiff’s First Amended Complaint.

                                                  5


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 6 of 12 PAGEID #: 345




         38.      In response to the allegations set forth in Paragraph 126 of Plaintiff’s First

Amended Complaint, Defendants repeat the statements, admissions and denials set forth above as

if fully rewritten herein.

         39.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 127, 128 and 129 of Plaintiff’s First Amended

Complaint, and therefore deny them.

         40.      Defendants deny the allegations set forth in Paragraphs 130 and 131 of Plaintiff’s

First Amended Complaint.

         41.      In response to the allegations set forth in Paragraph 132 of Plaintiff’s First

Amended Complaint, Defendants repeat the statements, admissions and denials set forth above as

if fully rewritten herein.

         42.      The allegations set forth in Paragraph 133 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 133 of Plaintiff’s First Amended Complaint.

         43.      Defendants deny the allegations set forth in Paragraphs 134, 135 and 136 of

Plaintiff’s First Amended Complaint.

         44.      In response to the allegations set forth in Paragraph 137 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         45.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 138 and 139 of Plaintiff’s First Amended Complaint,

and therefore deny them.



                                                  6


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 7 of 12 PAGEID #: 346




         46.      Defendants deny the allegations set forth in Paragraphs 140 and 141 of Plaintiff’s

First Amended Complaint.

         47.      In response to the allegations set forth in Paragraph 142 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         48.      The allegations set forth in Paragraphs 143 and 144 of Plaintiff’s First Amended

Complaint state legal conclusions to which no response is required. To the extent a response is

required, Defendants deny the allegations set forth in Paragraph 143 and 144 of Plaintiff’s First

Amended Complaint.

         49.      Defendants deny the allegations set forth in Paragraphs 145, 146 and 147 of

Plaintiff’s First Amended Complaint.

         50.      In response to the allegations set forth in Paragraph 148 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         51.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 149 of Plaintiff’s First Amended Complaint, and

therefore deny them.

         52.      Defendants deny the allegations set forth in Paragraph 150 of Plaintiff’s First

Amended Complaint.

         53.      The allegations set forth in Paragraph 151 of Plaintiff’s First Amended Complaint

state legal conclusions to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 151 of Plaintiff’s First Amended Complaint.



                                                  7


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 8 of 12 PAGEID #: 347




         54.      Defendants deny the allegations set forth in Paragraph 152 of Plaintiff’s First

Amended Complaint.

         55.      In response to the allegations set forth in Paragraph 153 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         56.      Defendants lack knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraphs 154 and 155 of Plaintiff’s First Amended Complaint,

and therefore deny them.

         57.      Defendants deny the allegations set forth in Paragraphs 156, 157, 158, 159, 160 and

161 of Plaintiff’s First Amended Complaint.

         58.      In response to the allegations set forth in Paragraph 162 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         59.      The allegations set forth in Paragraph 163 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 163 of Plaintiff’s First Amended Complaint.

         60.      Defendants deny the allegations set forth in Paragraphs 164, 165 and 166 of

Plaintiff’s First Amended Complaint.

         61.      In response to the allegations set forth in Paragraph 167 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         62.      The allegations set forth in Paragraphs 168 and 169 of Plaintiff’s First Amended

Complaint state legal conclusions to which no response is required. To the extent a response is

                                                   8


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 9 of 12 PAGEID #: 348




required, Defendants deny the allegations set forth in Paragraphs 168 and 169 of Plaintiff’s First

Amended Complaint.

         63.      Defendants deny the allegations set forth in Paragraphs 170, 171 and 172 of

Plaintiff’s First Amended Complaint

         64.      In response to the allegations set forth in Paragraph 173 of Plaintiff’s First

Amended Complaint, Defendants restate the statements, admissions and denials set forth above as

if fully rewritten herein.

         65.      The allegations set forth in Paragraph 174 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 174 of Plaintiff’s First Amended Complaint.

         66.      Defendants deny the allegations set forth in Paragraph 175 of Plaintiff’s First

Amended Complaint.

         67.      The allegations set forth in Paragraph 176 of Plaintiff’s First Amended Complaint

state a legal conclusion to which no response is required. To the extent a response is required,

Defendants deny the allegations set forth in Paragraph 176 of Plaintiff’s First Amended Complaint.

         68.      Defendants deny the allegations set forth in Paragraph 177 of Plaintiff’s First

Amended Complaint.

         69.      Defendants deny each and every allegation of Plaintiff’s First Amended Complaint

not specifically admitted herein to be true.

                                FIRST AFFIRMATIVE DEFENSE

         Defendants acted at all times in good faith and in accordance with all applicable local, state,

and federal laws, statutes, ordinances, regulations, and rules.



                                                   9


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 10 of 12 PAGEID #: 349




                               SECOND AFFIRMATIVE DEFENSE

         The First Amended Complaint fails to state a claim upon which relief may be granted.

                                THIRD AFFIRMATIVE DEFENSE

         One or more of Plaintiff’s claims and/or allegations is barred by the applicable statute of

limitations.

                               FOURTH AFFIRMATIVE DEFENSE

         Plaintiff has failed to mitigate her damages.

                                FIFTH AFFIRMATIVE DEFENSE

         Compensatory damages, punitive damages, liquidated damages and/or attorneys’ fees are

not available for some or all of the causes asserted.     At no time did Defendants act with

willfulness, recklessness, intent, and/or malice.

                                SIXTH AFFIRMATIVE DEFENSE

         An award of punitive damages in this action would be unconstitutional.

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff has no right to a jury trial on some or all of her claims.

                               EIGHTH AFFIRMATIVE DEFENSE

         One or more of Plaintiff’s claims are barred by waiver, estoppel, laches and/or unclean

hands.

                                NINTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages are speculative and thus unavailable as a matter of law.

                                TENTH AFFIRMATIVE DEFENSE

         Plaintiff failed to exhaust her administrative remedies.



                                                    10


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 11 of 12 PAGEID #: 350




                            ELEVENTH AFFIRMATIVE DEFENSE

         An award of front pay would be inequitable.

                             TWELFTH AFFIRMATIVE DEFENSE

         Defendants reserve the right to assert additional defenses.


         WHEREFORE, Defendants request that Plaintiff’s First Amended Complaint against

them be dismissed, and may recover their costs and attorney fees and all other such relief as the

Court deems appropriate.

  Respectfully submitted,


  /s/ Jan E. Hensel                                       and
  Jan E. Hensel (0040785)
  Charles E. Ticknor, III (0042559)                       Zachary J. Weber (0097997)
  DINSMORE & SHOHL LLP                                    DINSMORE & SHOHL LLP
  191 W. Nationwide Boulevard, Suite 300                  255 E. Fifth Street
  Columbus, OH 43215                                      Cincinnati, OH 45202
  Telephone: (614) 227-4267                               Telephone: (513) 832-5348
  Facsimile: (614) 221-8590                               E-mail: zachary.weber@dinsmore.com
  E-mail: jan.hensel@dinsmore.com
           charles.ticknor@dinsmore.com                   Counsel for Defendants




                                                  11


16744442.1 127503-1
Case: 2:20-cv-03064-JLG-KAJ Doc #: 15 Filed: 08/13/20 Page: 12 of 12 PAGEID #: 351




                                      Certificate of Service

         The undersigned hereby certifies that a true and accurate copy the foregoing Answer of

Defendants Local Cantina, LLC; Local Cantina Dragon LLC; Local Cantina Holdings, LLC;

Local Cantina II, LLC; Local Cantina New Albany, LLC; Local Cantina Properties, LLC; Local

Cantina Trolley, LLC; and Local Cantina Union Club, LLC to Plaintiff’s First Amended Class and

Collective Action Complaint was electronically filed with the Court this 13th day of August, 2020,

via the Court’s ECF system, which will send electronic notification of the filing to the following:



Andrew R. Biller
Biller & Kimble, LLC
4200 Regent Street, Suite 200
Columbus, OH 43219
abiller@billerkimble.com

Andrew P. Kimble
Philip J. Krzeski
Biller & Kimble, LLC
8044 Montgomery Road, Suite 515
Cincinnati, OH 45236
akimble@billerkimble.com
pkrzeski@billerkimble.com

Counsel for Plaintiff


                                                     /s/ Jan E. Hensel
                                                     Jan E. Hensel (0040785)




                                                12


16744442.1 127503-1
